In two consolidated proceedings, in which respective adjudications of the Family Court, Kings County, that appellant is a person in need of supervision and a juvenile delinquent were made, the appeal is from an order of said court, dated December 11, 1974, which, upon the juvenile delinquency adjudication, ordered appellant placed with the Division for Youth, Title III (State Training School). Order reversed, without costs, and case remanded to the Family Court for a further dispositional hearing and further proceedings not inconsistent with the views herein set forth. In our opinion it was an improvident exercise of discretion to commit appellant to the State Training School. The record indicates that the Office of Probation for the courts of New York City failed to make any effort to follow the primary recommendation of a psychiatrist of the Bureau of Mental Health Services (Family Court) encompassing individual psychother*880apy, family counseling, and temporary placement with another family member. Therefore, the feasibility of such a course of action was never tested. The psychiatrist also recommended that, if such a course of action were not feasible, placement in a nonsecure residential setting should be entertained. This course of action was not fully explored because of a lack of co-operation on appellant’s part. In our view, placement in a State Training School is a drastic course of action that should, where there are suitable options, only be used as a last resort (cf. Matter of M., 40 AD2d 977). Hopkins, Acting P. J., Brennan and Shapiro, JJ., concur; Cohalan and Munder, JJ. dissent and vote to affirm.